Citation Nr: 1230006	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-18 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to November 1966 and from February 1969 to February 1971.  He had additional service with a Reserve unit.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In its October 2008 decision, the RO awarded the Veteran service connection for PTSD and assigned a 30 percent disability rating, effective February 19, 2008.  In a May 2009 decision, a decision review officer increased the Veteran's PTSD disability rating to 50 percent, effective February 19, 2008.  Because less than the maximum available benefit for a schedular rating was awarded, the claim is properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2010, the Veteran testified at a Board hearing by video conference before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The instant matter was previously before the Board in February 2011, at which time it was remanded for further development.  That development having been completed, the Board will proceed with a decision.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by such symptoms as depressed mood, nightmares, difficulty sleeping, strained relationships, anger and irritability, occasional panic attacks, difficulty concentrating, some memory problems, and past thoughts of suicide, which results in a moderate impact on social and occupational functioning.

2.  The Veteran's PTSD is not manifested by occupational and social impairment with deficiencies in most areas.

3.  The Veteran has not been shown to be unemployable on account of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The Veteran asserts that his service-connected PTSD has been more disabling than initially rated.  He contends that a rating in excess of 50 percent is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that DC, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2011).

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2011).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

In February 2008, the Veteran filed a claim for VA disability compensation, seeking service connection for PTSD.  He stated that he was having flashbacks and nightmares regarding traumatic experiences in Vietnam.  In March 2008, he was referred to a VA mental health clinic on account of his anger outbursts and increased frequency of nightmares.  The Veteran reported that he retired in 2002 and had, since that time, been experiencing progressively worsening symptoms of insomnia, nightmares about combat, and anger problems, which were improved by Prozac and Temazepam.  He denied social isolation, intrusive thoughts, hypervigilance, or a sense of a foreshortened future.  It was noted that he had been married for 16 years and was living with his wife.  His speech was clear and coherent with no overt signs of a thought disorder or psychosis.  The Veteran's demeanor was pleasant and friendly, his mood mildly anxious with appropriate affect, no unsafe or impulsive behavior was displayed, and his judgment and insight were intact.  At that time, the Veteran denied auditory or visual hallucinations and suicidal or homicidal thoughts.  The clinician indicated that the Veteran showed some PTSD symptoms, but did not meet the criteria for the full disorder.  A Global Assessment of Functioning (GAF) score of 56 was assigned.

VA outpatient treatment records dated in April 2008 show that the Veteran complained of increased depressive symptoms, which were alleviated by an increase in dosage of his medication.  In July 2008, the Veteran reported intrusive thoughts, nightmares, and hypervigilant behavior, but denied suicidal or homicidal ideation, thoughts, or intent.  He also indicated continued anger problems that affected his relationships with friends and family.  A September 2008 VA psychiatry note recorded the Veteran's complaints of irritability and nightmares.  He stated that his relationship with his wife had become strained due to his irritability.  He also reported having two children, neither of whom he saw often.  The Veteran denied current suicidal ideation, but stated that he had had thoughts of suicide in the past, although not in the past year.  Mental status examination revealed that the Veteran was well kempt and shaven.  His speech was within normal limits, his affect stable, but blunted and congruent with mood, and his attitude was cooperative and pleasant.  The Veteran denied homicidal ideation and auditory or visual hallucinations.  His thoughts were noted to be goal directed, linear, and organized.  A GAF score of 56 was assigned.

The Veteran was afforded a VA examination in September 2008 in connection with his claim of service connection for PTSD.  Mental status examination revealed that he was clean, neatly groomed, and casually dressed.  His psychomotor activity, speech, thought process, and thought content were all unremarkable.  His affect was described as normal and his mood depressed.  The Veteran was oriented times three and it was indicated that he was able to understand the outcome of his behavior and that he has a problem.  He had some difficulty with serial 7s, as he had a hard time concentrating, but was able to spell a word forwards and backwards.  The Veteran was not noted to have inappropriate or obsessive or ritualistic behavior and he denied suicidal and homicidal thoughts.  The Veteran endorsed sleep impairment and monthly panic attacks, but denied any significant impact on functioning.  His impulse control was noted to be good and his memory normal.  

The Veteran's PTSD specific symptoms were noted to be nightmares, intrusive thoughts, avoidance behaviors, depressive symptoms, anger problems, reduced social interaction, panic attacks, anxiety, sleep impairment, and fear of attack.  As to the Veteran's social functioning, the examiner stated that the Veteran's PTSD had contributed to the dissolution of his first marriage and problems in his current marriage.  The Veteran was noted to be close with his neighbor and brother in law, but that was the extent of his social support.  He also reported a positive relationship with his two children from his first marriage.  As for his leisure pursuits, the Veteran stated that he enjoyed fishing and spending time alone in his garage.

As for his occupational functioning, the examiner noted that the Veteran had retired in August 2002, at which time he was eligible by age.  The Veteran also stated that his knee and back problems interfered with his being able to climb telephone poles in connection with his job as a telephone repairman and reported that "he would have like to have continued working because 'it kept [his] mind occupied.'"  

The examiner opined that the Veteran's PTSD resulted in deficiencies in thinking, family relations, work, and mood, but not judgment.  Specifically, the examiner noted concentration problems, depressive thought patterns, and slowed thinking; marital problems related to depression, anger, and anxiety; and chronic depression, anhedonia, low self-worth, and a negative view of life and the future.  With regard to work, the examiner stated that the Veteran's physical problems associated with his diabetes mellitus and back injuries interfered with his ability to work.  The examiner assigned a GAF score of 50, stating that the Veteran was limited in functioning due to a combination of PTSD problems and physical problems secondary to his diabetes mellitus.

VA outpatient treatment records dated from November 2008 to January 2011 show that the Veteran's GAF scores ranged from 56 to 60 during that period of time.  The Veteran consistently denied suicidal and homicidal ideation, but often complained of nightmares, decreased concentration and memory impairment, loss of interest in enjoyable activities, impaired sleep, irritability and anger, low energy, and depressive symptoms.  In September 2009, the Veteran stated that "he sometimes has a passive wish for life to be over," but denied any active suicidal ideation.  Mental status examinations during the above-mentioned timeframe revealed that the Veteran was appropriately dressed and oriented times three.  His speech was of slow pace and his affect was generally dour, although noted to brighten when the topic of fishing was discussed.  His thought process was relevant and no overt signs of psychosis were observed.

The Veteran testified at a hearing before the Board in July 2010, during which he reported that he had stopped working in 2002 because he could no longer handle the stresses of his job.  He stated that his company had offered him a financial incentive to retire, but did not indicate that his work quality had decreased.  The Veteran's wife testified that the Veteran had panic attacks, a negative attitude, and decreased concentration, noting that he used to do woodworking but no longer had the attention span to do so.  The Veteran reported communication with his neighbor, but stated that he did not attend family functions or neighborhood gatherings.  The Veteran also reported having had thoughts of suicide or harm to himself, which he stated he had discussed with his therapist.  He did not state whether he was currently experiencing such thoughts.  The Veteran further indicated memory problems and panic attacks several times a week, during which time he had to remove himself from the presence of others.

The Veteran was afforded another VA examination in May 2011.  At that time, the Veteran reported that he was living with his wife, but that his marital relationship could be better as he was irritable and prone to outbursts of anger directed at his wife.  He reported rarely seeing his children from his first marriage.  As for social relationships, the Veteran indicated that he had no friends and that he rarely saw the people he used to work with, but that he spoke with his sister often.  His leisure pursuits were noted to be watching television, mowing the grass, and spending time alone.  The Veteran stated that he had lost interest in fishing, which he used to enjoy doing.  He reported daily bouts of irritability and nightmares four times a week, which, combined with poor sleep, led to low energy.  He also indicated being nervous for anything and everything.  

Mental status examination revealed that the Veteran was clean.  His psychomotor activity, speech, thought process, and thought content were all unremarkable.  His affect was described as constricted and blunted and his mood depressed.  The Veteran was oriented times three and it was indicated that he was able to understand the outcome of his behavior and that he has a problem.  He was able to do serial 7s and spell a word forward and backward.  The Veteran was not noted to have inappropriate or obsessive or ritualistic behavior and he denied suicidal and homicidal thoughts.  Delusions and hallucinations were not noted, and the Veteran denied panic attacks.  The Veteran endorsed sleep impairment and episodes of violence.  Specifically, he reported a verbal altercation with another property owner over a right of way.  His impulse control was noted to be fair.

Concerning the Veteran's occupational functioning, the examiner stated that there was no evidence suggesting that the Veteran had ceased working on account of this PTSD symptoms, noting that the Veteran had opted to take an early retirement in part due to a financial incentive offered by his employer.  In consideration of the Veteran's VA treatment records, the previous VA examination report, and the GAF score that ranged from 50 to 60 during the relevant time period, the examiner stated his opinion that the Veteran was not unemployable due to his PTSD.  The examiner assigned the Veteran a GAF score of 60 and stated that there had been no change in the Veteran's functional state or quality of life since his initial VA examination in September 2008.  The examiner also indicated a good prognosis for improvement given continued compliance with medication.

Based on the evidence of record, the Board finds that the assigned 50 percent rating is appropriate and a higher rating is not warranted in this case.  In that regard, the Board notes that the type of symptoms contemplated by 70 and 100 percent ratings are not present in this case.  Specifically, there is no evidence of symptoms such as persistent danger of hurting self or others, delusions or hallucinations, disorientation to place and time, near-continuous panic or depression affecting the ability to function independently, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, or grossly inappropriate behavior.  

In this regard, the Board notes that although the Veteran reported past thoughts of suicide, at no time during the pendency of the current claim did he endorse current suicidal ideation.  Notably, during his July 2010 hearing, while the Veteran responded in the positive when asked if he had ever had any suicidal type thoughts, he did not indicate current thoughts of suicide or harm to himself and stated that he had discussed such thoughts with his therapist.  However, his VA treatment records are silent for evidence of suicidal thoughts, save for reference made during the September 2008 VA examination to past thoughts of suicide.  Further, while a September 2009 VA mental health treatment note reveals that the Veteran at times had a passive wish for life to be over, no active suicidal ideation was reported.

As opposed to the serious symptoms contemplated by a 70 percent rating, the Board finds that the Veteran's PTSD has been manifested by more moderate symptoms, to include nightmares, intrusive thoughts, avoidance behaviors, depressive symptoms, anger and irritability, reduced social interaction, strained personal relationships, panic attacks, memory problems, and some difficulty concentrating.  The Board finds these symptoms are the type of symptoms indicative of moderate impairment of social and occupational functioning.

In evaluating the severity of the Veteran's PTSD, the Board is cognizant of the fact that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  However, the type of symptoms experienced by the Veteran is an important consideration in determining whether his disability picture warrants a 70 percent disability rating, as the rating criteria specifically requires "occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as . . . ."  38 C.F.R. § 4.130, DC 9411 (emphasis added).  Thus, to warrant a 70 percent rating, the evidence must demonstrate PTSD manifested by the symptoms listed in the rating criteria for a 70 percent rating or by ones equivalent in severity to those associated with that disability rating.  

Notably, while the September 2008 VA examiner indicated that the Veteran's PTSD resulted in deficiencies in thinking, family relations, work, and mood, the examples of pertinent symptoms are not the type of severe symptoms contemplated by the 70 percent rating criteria.  Indeed, the examiner listed concentration problems, depressive thoughts, slowed thinking, marital problems due to depression, anger, and anxiety, and anhedonia.  Moreover, with regard to deficiencies in work, the examiner noted physical problems due to the Veteran's diabetes mellitus and a work-related back injury.  Thus, it does not appear as though the examiner found that the Veteran's PTSD interfered with his work when he was employed.  Simply put, while the Veteran may experience deficiencies in several areas as a result of his PTSD, the deficiencies are the result of symptomatology less severe than contemplated by the 70 percent rating criteria.

Further, while the Veteran's anger and irritability results in a strained marital relationship, an inability to establish and maintain effective relationships has not been shown.  The Veteran remains married to his wife of 20 years and although no friends were identified during the most recent VA examination, he did indicate regular communication with his sister.  Moreover, while the Veteran reported panic attacks, he stated that they occurred only several times a week, which does not rise to the level of near-continuous.

The Board also notes that in assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).   A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Here, the Veteran's GAF scores during the relevant time period have ranged from 50 to 60.  Notably, however, the Veteran's GAF score of 50 assigned at the time of the September 2008 VA examination was based not only on the functional effects of the Veteran's PTSD, but also took into consideration the physical problems secondary to his diabetes mellitus.  Thus, while a GAF score of 50 could potentially be reflective of a more severe disability picture necessary to support assignment of a rating greater than 50 percent, because the examiner considered the Veteran's physical problems in determining his overall level of functioning, the GAF score cannot be said to be reflective of the severity of the Veteran's PTSD alone.  Moreover, as discussed above, symptoms illustrative of a higher (70 percent) rating have generally not been demonstrated in this case.  Rather, the Board finds particularly probative the Veteran's assigned GAF scores of 56 and 60.  Those scores reflect the VA clinicians' opinions that the overall effect of the Veteran's service-connected PTSD on his social and occupational functioning is only moderate in nature.  Accordingly, the Board finds in the instant case that the Veteran's moderate underlying symptomatology as described by the medical and lay evidence of record is more akin to the 50 percent rating criteria.  The Board also finds that the Veteran's overall disability picture has not been shown to more nearly approximate occupational and social impairment with deficiencies in most areas due to the severe symptoms contemplated by the 70 percent rating criteria or total occupational and social impairment at any point during the appeal period.  See 38 C.F.R. §§, 4.7, 4.130, DC 9411.  Indeed, the May 2011 VA examiner specifically indicated that there had not been an increase in the Veteran's symptomatology since the September 2008 VA examination.  Accordingly, the Board finds that staged ratings are not appropriate in this case.  See Fenderson, supra.  

In finding that an evaluation greater than 50 percent is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 50 percent at any point during the claim period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010); see Fenderson, supra.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology are described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for [PTSD] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  The issue is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009).  

In this case, the evidence shows that the Veteran last worked in 2002 and the Veteran testified that he was unable to handle the stresses of his job at that time.  As part of its February 2012 remand, the Board directed the agency of original jurisdiction (AOJ) to obtain a medical opinion addressing the question of whether the Veteran was unemployable due to his PTSD.  Upon review of the record and examination of the Veteran, and in consideration of the GAF scores of record, the May 2011 VA examiner opined that the Veteran was not unemployable on account of his PTSD.  The examiner noted that the Veteran had retired in part due to the financial incentive offered by his employer and stated that there was no evidence indicating that he had stopped working on account of his PTSD.  Indeed, during his September 2008 VA examination, the Veteran stated that his knee and back problems interfered with his being able to climb telephone poles in connection with his job as a telephone repairman and reported that "he would have like to have continued working because 'it kept [his] mind occupied.'"  Further, the May 2011 VA examiner reported that the Veteran complained of his declining physical health and stated that the Veteran's PTSD had not increased in severity compared to initial examination in September 2008.  Upon consideration of the above, the Board finds that the evidence fails to support a finding that the Veteran is unemployable due to his service-connected PTSD.  


II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for PTSD was granted in an October 2008 decision.  He was also assigned a disability rating and effective date.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran was afforded VA examinations in September 2008 and May 2011.  The VA examiners indicated that the claims folder had been reviewed and took into account the Veteran's subjective complaints as well as his reported military history.  Both examiners provided detailed information regarding the Veteran's PTSD symptomatology and its effect on his social and occupational functioning.  Upon review of the examination reports and the VA treatment records, the Board is satisfied that the claims folder contains sufficient evidence by which to evaluate the Veteran's service-connected PTSD in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board has properly assisted the Veteran by affording him adequate VA examinations in connection with his claim.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, as well as statements from the Veteran, to include his July 2010 hearing testimony.  In this regard, the Board notes that during his July 2010 hearing, the Veteran referenced an outpatient treatment record from Dr. M. R., which he stated should have been associated with the claims folder.  In its February 2011 remand, the Board noted that it did not appear that that document had been associated with the claims folder and directed the agency of original jurisdiction (AOJ) specifically request that the Veteran resubmit a copy of this potentially relevant treatment record or assist him in obtaining that record.  In March 2011, the Appeals Management Center (AMC) sent to the Veteran a letter wherein he was requested to provide the full name, address, and date(s) of treatment for Dr. M. R., and to sign the necessary authorization for release of any private medical records to VA.  The Veteran did not respond to the letter.  As "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for submitting any private medical evidence, the Board finds that no further assistance in this regard is warranted and that the terms of its February 2011 remand have been met.  See Stegall, supra.


ORDER

Entitlement to an evaluation for service-connected PTSD in excess of 50 percent is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


